     Case 2:20-cv-01218-JAM-KJN Document 9 Filed 09/11/20 Page 1 of 2


 1   SEYFARTH SHAW LLP
     Ashley N. Arnett (SBN 305612)
 2   E-mail: aarnett@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, California 90017-5793
     Telephone:     (213) 270-9600
 4   Facsimile:     (213) 270-9601

 5   Attorneys for Defendant
     Chanel, Inc.
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   VALERIE BROOKS,                                         Case No. 2:20-cv-01218-JAM-KJN
12                   Plaintiff,                              STIPULATION AND ORDER TO
                                                             EXTEND DEADLINE TO FILE
13            v.                                             DISPOSITIONAL DOCUMENTS
14   CHANEL, INC.                                            Hon. John A. Mendez
15                   Defendant.
16

17            Plaintiff Valerie Brooks (“Plaintiff”) and Defendant Chanel, Inc. (“Defendant”) hereby

18   stipulate as follows:

19            WHEREAS, a Notice of Settlement between Plaintiff and Defendant was filed on August

20   17, 2020 (ECF No. 6) and this Court ordered that dispositional documents be filed on or before

21   September 11, 2020 (ECF No. 7);

22            WHEREAS, the Parties are still in the process of executing their settlement agreement

23   and believe a short extension of the Court’s September 11, 2020 deadline would allow them to

24   do so without filing dispositional documents prematurely;

25            WHEREAS, this request is not made for any delay or improper purpose and this is the

26   Parties’ first request for this deadline’s extension;

27   ///

28   ///

                    STIPULATION EXTENDING TIME TO FILE DISPOSITIONAL DOCUMENTS
     65773572v.1
     Case 2:20-cv-01218-JAM-KJN Document 9 Filed 09/11/20 Page 2 of 2


 1            THEREFORE, Plaintiff and Defendant hereby request that the currently scheduled

 2   deadline to file dispositional documents be extended from September 11, 2020 to September 25,

 3   2020.

 4
              IT IS SO STIPULATED.
 5
     DATED: September 10, 2020                          SEYFARTH SHAW LLP
 6

 7
                                                        By    /s/ Ashley N. Arnett1
 8                                                            Ashley N. Arnett
 9                                                      Attorneys for Defendant CHANEL, INC.
10   DATED: September 10, 2020                          WILSHIRE LAW FIRM
11

12                                                      By    /s/ Thiago Merlini Coelho
                                                             Thiago Merlini Coelho
13
                                                        Attorneys for Plaintiff VALERIE BROOKS
14

15            PURSUANT TO STIPULATION, IT IS SO ORDERED that the deadline for the

16   Parties to file dispositional documents for this matter currently ordered for September 11, 2020 is

17   continued to September 25, 2020.

18   DATED: September 11, 2020                       /s/ John A. Mendez
19                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27   1
       Pursuant to Eastern District Local Rule 131(c), filing counsel attests that all other signatories
28   listed hereon and on whose behalf this filing is submitted concur in the filing’s content and have
     authorized the filing.
                                                      -2-
                    STIPULATION EXTENDING TIME TO FILE DISPOSITIONAL DOCUMENTS
     65773572v.1
